DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 4-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art does not teach: 
a first route including a first power supply connected to a first load;
 a second route including a second power supply connected to a second load; 
a connection path connecting the first and second routes with each other, the connection path connecting to the second route at a connection point; 
a voltage generator of the first power supply, the voltage generator generating an operating voltage operating each of the first load and the second load; 
an electrical storage device of the second power supply, the electrical storage device charging based on power supplied from the voltage generator; 
a switching circuit disposed in the second route between the connection point and the electrical storage device, the switching circuit including a first switch having a diode component with an anode and a cathode being directed to the electrical storage device and the connection path, respectively; 
an inter-route switch disposed in the connection path; 
an inductance having a given inductance component connected in series to the inter-route switch in the connection path, the inductance component having a first given value causing a time constant of a circuit composed of the second route and the connection path to have a second given value that inhibits a voltage of the second load from decreasing to less than a lower limit of an operating voltage operating the second load during a shut-off period; and
 a processor configured to: determine whether the electrical storage device is in a fully charged condition;
 output a first switch-off command to the first switch it is determined that the electrical storage device is in the fully charged condition; determine whether an abnormality has occurred in the first route;
 output a second switch-off command to the inter-route switch when the first switch is in the switched-off state in response to the first switch-off command and it being determined that the abnormality has occurred in the first route; and output a switch-on command to the first switch after the inter-route switch has entered a switched-off state in response to the second switch-off command, 
wherein the shut-off period represents a period from when the processor has determined that the abnormality has occurred in the first route to when the inter-route switch has entered the switched-off state in response to the second switch-off command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836